AP-77,040
         FILED IN
                                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                               AUSTIN, TEXAS
                                                                        Transmitted 6/17/2015 3:30:10 PM
       June 17,2015                                                        Accepted 6/17/2015 3:35:01 PM
                                                                                         ABEL ACOSTA
                                   CAUSE NO. AP-77,040
   ABELACOSTA, CLERK                                                                           CLERK



                                             *
   CEDRIC ALLEN RICKS                                   IN THE COURT OF
                                             *
          Appellant
                                             *
                                                        CRIMINAL APPEALS
                                             *


   THE STATE OF TEXAS                        *
                                                        IN AUSTIN, TEXAS
          Appellee



                            THIRD MOTION FOR EXTENSION OF TIME
                                 TO FILE APPELLANT'S BRIEF


          COMES NOW, CEDRIC ALLEN RICKS, Appellant, by and through his attorney,

   MARY B. THORNTON, and files this his Third Motion for Extension of Time to File

   Appellant's Brief in the above styled and numbered cause requesting an additional

   thirty-three (33) days and in support of his motion would show this Honorable Court as

   follows:




          Appellant was reindicted for the offense of capital murder in cause number

   1361004R on February 28,2014. His case was assigned to the 371st Judicial District

   Court in Tarrant County, Texas. Appellant pleaded not guilty before a jury on May 5,

   2014. On May 7,2014, the jury found Appellant guilty of the offense as charged in the

   State's indictment. On May 16,2014, the jury answered Special Issue No. 1 "yes," and

   Special Issue No. 2 "no." As a result the trial court sentenced Appellant to Death as

   required by law.
      Pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure Appellant's

brief was originally due to be filed in this Honorable Court on Tuesday, January 20,

2015. Two motions for extension of time have been requested by Appellant and

granted by this Honorable Court for approximately five months, rendering Appellant's

brief due on Monday, April 20, 2015, and Wednesday, June 17, 2015.

                                           IV.


      Because of other cases, counsel for Appellant has not had sufficient time to

prepare Appellant's brief in the above styled and numbered cause. In addition to

counsel's appellate practice, counsel has a busy trial practice as well. Since April 20,

2015, the day of counsel's Second Motion for Extension, counsel has been in court

twenty week days. From April the 21st through April the 23rd, 2015, counsel attended

a capital murder seminar in Piano, Texas. From May 25, 2015, through June 3,2015,

counsel was on vacation which had been planned for nine months.

      Counsel has also been preparing for trial in cause number 1368762D presently

pending in the 213th Judicial District Court in Tarrant County, Texas styled The State of

Texas v Sherman Peter Williams. Sherman's case was set for trial on Monday, June 8,

2015. Sherman is indicted for the offense of causing serious bodily injury to a family

member with the use or exhibition of a deadly weapon, to wit: a knife. Counsel learned

on Friday, June 5, 2015, that Sherman's case would likely not be reached. However,
counsel and her investigator spent the afternoon with Sherman in an attempt to

negotiate a plea bargain agreement. Counsel and her investigator are still working on

his case to bring this about.

         Appellant's brief will contain at least twenty points of error. Counsel is in the

process of researching and writing those points of error. Counsel has had a few new

appointments over the past six weeks that need to be addressed. This morning when

counsel entered her law office, which she owns, the roof in one of the other offices was

leaking due to the excessive rain over the past couple of months. Counsel has spent

the entire day dealing with this situation.

         Therefore, counsel for Appellant requests this third extension of time for thirty-

three (33) days not for purposes of delay but because it is necessary in order to render

Appellant his constitutionally mandated effective assistance of counsel pursuant to the

Sixth and Fourteenth Amendments to the U.S. Const, and art. 1, sec. 9 of the Tex.

Const.




         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court grant his Third Motion for Extension of Time to File Appellant's brief

in the above styled and numbered cause for thirty (30) days and extend the deadline

for filing Appellant's brief to Monday, July 20, 2015.
                                        Respectfully submitted,




                                         /s/Mary B. Thornton
                                        MARY B. THORNTON
                                        Attorney for Appellant
                                        3901 Race Street
                                        Fort Worth, Texas 76111
                                        Telephone No.: (817) 759-0400
                                        Telecopier No.: (817) 831-3002
                                        Email: marybrabson01@gmail.com
                                        State Bar #19713700




                              CERTIFICATE OF SERVICE


      I hereby certify that on the 17th day of June, 2015, a true and correct copy of the

above motion was eserved to the Hon. Debra Windsor, Chief of the Tarrant County

Criminal District Attorney's Office Post Conviction, Tim Curry Criminal Justice Center,

Fourth    Floor,   401    West    Belknap,      Fort   Worth,    Texas,    76196,     at

COAAppellateAlerts@tarrantcounty.com.




                                         /s/Mary B. Thornton
                                        MARY B. THORNTON